Caton, C. J. This was an action, brought before a justice of the peace, against Parmelee, as the owner of an omnibus line in Chicago, for the loss of baggage, delivered to the agent of his line. We cannot say the court erred in overruling the objections to the deposition of Jane M. King. In substance, the evidence contained in the deposition was pertinent to the issue, and fully sustained it on the part of the plaintiff. She had no interest in the event of this cause. The action was not brought for the loss of any article belonging to the witness. It was no objection to the witness because the lost articles may have been in her trunk, or because she may have had articles of her own in the same trunk. Some of the preliminary questions wore rather leading in form, but not so much so as to subject the testimony of the witness to reasonable suspicion. The Circuit Courts must be allowed to exercise a large discretion on the subject of leading questions. The amended record shows that the words in the answer to the sixth interrogatory were “ these articles,” instead of the words “ three articles,” as is stated in the first record. This obviates the objection taken to the sufficiency of the evidence to sustain the verdict. The defendant’s counsel asked the court to instruct the jury as follows : “ That if the jury believe, from the evidence, that the plaintiff and the witness, J. M. King, were the joint owners of the hat trunk in question, and as such, made a special agreement with defendant’s agent for the custody or conveyance of the same and the contents, then the law is for the defendant.” Which instruction the court refused to give as asked for, but gave the same amended, as follows: “ That if the jury believe, from the evidence, that the plaintiff and witness, J. M. King, were joint owners of the hat trunk in question, and the goods therein contained, and as such made a special agreement with defendant’s agent for the custody or conveyance of the same, and the contents, then the law is for the defendant.” To the refusal to give the instruction as asked, and giving the same with the addition aforesaid, the defendant’s counsel excepted. The instruction, as asked, was not the law, and the amendment to it was strictly proper. The whole case shows that the plaintiff was claiming to recover for the loss of the goods which the trunk contained; and if she was the exclusive owner of these, she had a right to recover for them, if the case was in other respects made out. Admitting that the defendant below was a special bailee of the goods, and did not receive them as a common carrier, still he was bound to account for their loss, or answer in damages for their value. Here was no attempt to account for them. The judgment must be affirmed. Judgment affirmed.